RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1903-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

EDWARD RASKIN, a/k/a
EDWARD GINSBURG,

     Defendant-Appellant.
__________________________

                   Argued June 8, 2022 – Decided June 23, 2022

                   Before Judges Hoffman, Geiger, and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 18-07-0433.

                   Patricia B. Quelch argued the cause for appellant
                   (Helmer, Conley & Kasselman, PA, and Fernandez
                   Garcia, LLC, attorneys; Michael Garcia, of counsel;
                   Patricia B. Quelch, of counsel and on the brief).

                   Michele C. Buckley, Assistant Prosecutor, argued the
                   cause for respondent (William A. Daniel, Union County
                   Prosecutor, attorney; Michele C. Buckley, of counsel
                   and on the brief).
PER CURIAM

      Defendant Edward Raskin, a previously licensed acupuncturist, appeals

from his conviction and sentence for sexually assaulting and criminally sexually

contacting a patient, L.V. (Lori).1 We affirm in part, vacate in part, and remand.

                                        I.

      A Union County grand jury issued an indictment charging defendant with

second-degree sexual assault, N.J.S.A. 2C:14-2(c)(1), and fourth-degree

criminal sexual contact, N.J.S.A. 2C:14-3(b), against the same victim on

December 30, 2017.

      The State moved to permit J.C., the victim's mother, to testify as a fresh

complaint witness pursuant to N.J.R.E. 803(c)(2). Defendant opposed this

motion. The court conducted a N.J.R.E. 104 hearing. Defendant argued that a

portion of J.C.'s statement was tainted because detectives showed her Lori's

statement and the police report. Defendant acknowledges that at the time of this

hearing, his trial strategy was not generally known. The court issued a written

order and written decision granting the motion. The court found that J.C. was a

"natural confidante" based on their close relationship and living together at the



1
  We refer to the victim and certain witnesses by initials or pseudonyms to
protect the identity of the victim. R. 1:38-3(c)(9); N.J.S.A. 2A:82-46.
                                                                            A-1903-20
                                        2
time of the offense, and it was "clear" that J.C. was someone Lori would turn to

for "sympathy, protection, or advice." The court found Lori's disclosure "to her

mother [was] made within a reasonable time after the alleged sexual assault."

The court also found that the disclosure was "voluntary" and "not in response to

any coercive questioning by [J.C.]." "Rather, [Lori] volunteered the details

about what happened, unprompted by any questioning."

      The court noted that J.C. was not shown Lori's statement until after "[J.C.]

had already informed the officer that her daughter had told her that the

acupuncturist had 'sexually molested' [Lori]' and 'that’s when my mind went

off.'" The court found "[J.C.] credible with regard to her daughter making an

almost immediate complaint to her regarding an unwanted touching of a sexual

nature during her acupuncture treatment on December 30, 2017." The court

reminded the State "that only the facts that are minimally necessary to identify

the subject matter of the complaint should be admitted; the fresh complaint

testimony is not to be used 'to corroborate the victim's allegations concerning

the crime.'" (quoting State v. Bethune, 121 N.J. 137, 146 (1990)).

      Defendant waived his right to a jury trial. We take the following facts

from the evidence presented at trial. Defendant was a licensed acupuncturist

practicing in New Jersey and New York. Beginning on October 15, 2017, and


                                                                            A-1903-20
                                        3
ending on December 30, 2017, Lori sought treatment for pain in her right

shoulder through acupuncture and was treated by defendant at his office in

Springfield.

      During her first appointment, defendant assessed Lori's injury and

explained how he would treat Lori's shoulder and asked her to enter a treatment

room. Lori entered the room, removed her shirt but left on her sports bra, leaving

her shoulder uncovered for insertion of the acupuncture needles. Defendant

entered the room, inserted the acupuncture needles, connected the needles to a

machine, and after leaving the room, checked on Lori periodically.            The

treatment lasted about one hour. Defendant asserts there was only minimal

improvement from the first treatment, and he showed Lori stretching exercises

to do between her weekly appointments. This treatment session set the pattern

for subsequent appointments.

      Defendant and Lori agree that during the third appointment, defendant

added massage to Lori's treatment program, focusing on her right shoulder.

During the massage portion of the fourth or fifth visit, defendant decided that

Lori's bra strap was interfering with the success of the massage, and asked Lori

if he could unhook her bra. After this visit, Lori assumed that her bra would be




                                                                            A-1903-20
                                        4
too restrictive for later treatments, so she began removing her shirt and bra and

then lying face down on the treatment table each time.

      During Lori's ninth appointment, defendant told her that a key

acupuncture point ran from the nipple of the breast to the back. Lori allowed

defendant to pull her right shoulder up from the table and run the side of his

hand from her nipple to her back, for the purpose of treatment. When Lori went

home that day, she researched whether this type of treatment was legitimate and

found it was accepted practice.

      Lori's last appointment with defendant was on December 30, 2017. The

events on that day led to the charges filed against defendant. Lori arrived, was

led to the treatment room, and undressed behind the privacy curtain as usual.

The acupuncture treatment proceeded as normal.        As usual, defendant then

began to massage Lori's shoulder, and ran his hand from her nipple to her back.

Defendant then slid his arms under her breasts and squeezed her breasts three or

four times. Lori quickly pulled her arms and elbows to her sides and remained

frozen on her stomach. Defendant continued massaging Lori. Because she was

stunned by her breasts being squeezed, Lori was unable to express her fears.

      Defendant then slipped his hands under the waistband of Lori's sweatpants

and massaged her buttocks and thighs. Defendant admitted he grazed Lori's


                                                                           A-1903-20
                                       5
vagina with his hand over her underwear. Lori responded by stating: "Whoa."

Defendant apologized while removing his hands from her pants but continu ed

massaging her back. Lori remained frozen when defendant pulled down Lori's

sweatpants and underwear. Defendant rubbed Lori's legs and inserted his finger

into her vagina. When Lori told defendant "No" he again apologized. Lori then

turned onto her side, pulled her legs into her chest, and assumed a fetal position.

Defendant then lifted Lori's leg and licked her vagina. Lori again told defendant

to stop, and defendant left the room. Lori then got dressed and left the office.

      Once at home, Lori told her mother, J.C., that she had been "molested"

and explained what happened. Lori then went to her girlfriend E.C.'s house and

told her what happened. The next day, December 31, 2017, Lori and E.C. went

to the police to report the sexual assault. Lori was interviewed by a female

officer and gave a full statement. Lori's mother, J.C., went to the police station

a few days later to give a recorded statement and to turn over the underwear that

Lori wore on December 30.

      Lori and defendant's later recounting of the December 30 events are

consistent up until the last half-hour of the treatment session.        Defendant

reported that he kissed Lori's thigh whereas Lori reported that defendant inserted

his fingers into her vagina and licked her vagina.


                                                                             A-1903-20
                                        6
      On January 4, 2018, defendant sent Lori a text message. Defendant stated

he had herbs for Lori's father. Defendant explained he was from Belarus and

Lori told him that her father worked in Russia for a while and was currently

experiencing health issues.     Lori explained she was just making "polite

conversation," but defendant took it upon himself to get her father the herbs.

Lori showed the text message to the police, and they arranged for her to make a

telephone call that would be recorded. The recorded phone call took place on

February 15, 2018. During the call, Lori stated that she wanted to return to the

office for treatment, but that sexual conduct was inappropriate, and she would

not tolerate it happening again. Defendant responded, "I understand," "Yeah,

you have my word that's not, you know – nothing like that." Defendant states

he suffers from hearing loss and when Lori told him that she did not want to be

probed, he took that to mean she did not want "his manipulation of her shoulder

following treatment." Lori had no further contact with defendant after this call.

      Defendant testified and recounted most of the same facts as Lori had.

Defendant admitted that on November 4, 2017, after Lori removed her shirt and

bra and was laying on her stomach for treatment, defendant entered the treatment

room and was attracted to Lori, stating she had a "beautiful body." Defendant

admitted that while the massages he administered following acupuncture


                                                                           A-1903-20
                                       7
treatments had a general "medical purpose," they were also partly "intimate

massages" because "[he] was touching her breasts" which was not "medically

necessary."   Defendant stated he cupped Lori's breasts on those occasions

because he "thought she was enjoying it[.]"

      Regarding the appointment on December 30, defendant testified that after

the acupuncture treatment, he began massaging Lori's shoulder and lower back.

He then massaged her left thigh and when he moved his hand further up, Lori

stated, "whoa or wow" and defendant testified he believed he accidentally

pressed too hard on an acupuncture point and apologized. Defendant stated there

is an acupuncture point near the vagina called "CV1" which is located between

the genitals and anus, but it is unclear whether a needle was previously inserted

there or if the acupuncture treatment there related to the shoulder region.

Defendant continued to massage Lori's body, mainly her "lower back, the

buttocks, and upper thighs in the back" for another ten to fifteen minutes " just

to continue the intimate touch." Defendant testified that Lori then lowered her

pants and rolled to her side at which point, defendant fully removed her pants

and placed them on a table. Defendant then caressed Lori's right thigh and

"instinctively went down and kissed" the inside of her left thigh. Defendant told

Lori that she had a beautiful body and she said: "Come on, Ed." Defendant


                                                                           A-1903-20
                                       8
believed Lori did not want to "continue the intimate part anymore." Defendant

admitted that the massage was not "medically necessary" but was part of their

"intimate relationship which progressed and evolved over the course of the []

number of treatments."

      On cross-examination, defendant admitted that during the time Lori was

seeking treatment, they did not call, text, or email each other and never met

outside of the office.

      Defendant called Lori's girlfriend, E.C., as a witness. The court sustained

numerous other objections based on lack of relevance or because the questions

called for hearsay. Near the end of his direct examination, defense counsel twice

attempted to question E.C. through leading questions. The State objected on

those two occasions. Defense counsel did not request the court to declare E.C.

a hostile witness. The objections were sustained by the court. The court noted

the witness was answering the questions. On redirect, defense counsel did not

attempt to ask leading questions.

      Both the State and defendant presented DNA expert testimony regarding

samples that were recovered from Lori's underwear. The State's expert testified

that she performed tests on the underwear to look for the presence of amylase,

an enzyme found in human saliva and DNA. The underwear was sent for


                                                                           A-1903-20
                                       9
forensic testing and revealed DNA from two males, one of whom was defendant.

The underwear was negative for saliva.       The State's expert testified that

defendant could not be excluded as a possible contributor to the mixture of DNA

that was found on the underwear. Defendant's expert testified that there was the

possibility of transference of DNA from a person's thigh to their underwear.

Both experts acknowledged that improper handling of the underwear could have

affected the results.

      On February 3, 2020, the court issued an oral decision that began by

recounting the facts. Regarding the sexual assault charge, the court explained

the elements of the offense and its credibility findings, including the

believability of Lori's version of events and the "incredible" nature of

defendant's "self-serving" version.

      The court noted that if defendant and Lori had an intimate relationship,

why then did defendant follow "proper protocol" of treatment by walking Lori

to the treatment room, leaving her alone to change, and only entering when she

was ready and lying face down. The court questioned why there were there no

communications between the two, especially when Lori missed several

appointments because of pneumonia. The court also questioned why "no one




                                                                          A-1903-20
                                      10
else in the office" reacted to defendant's actions if he was in an intimate

relationship with a patient.

      The court found defendant's version of the December 30 incident was

"incredible" because there was "no way" defendant believed he accidentally

touched Lori's CV1 spot during the massage. The court also found defendant's

"explanation of how [Lori's] sweatpants were removed that day" was also

"incredible" and that defendant attempted to "spin it to his favor" to "comport

with [Lori's] testimony."

      The court found the State had proven beyond a reasonable doubt that

defendant committed an act of sexual assault through insertion of his finger in

Lori's vagina and by performing cunnilingus on her.

      The court likewise found defendant guilty beyond a reasonable doubt of

criminal sexual contact, "when he scooped his hands under and squeezed [Lori's]

breasts, as well as when he touched her vagina" without Lori "freely and

affirmative[ly] giv[ing] permission for the defendant to touch her."

      Defendant subsequently moved for a directed verdict and, in the

alternative, for a new trial. The court limited defendant's conviction for criminal

sexual contact to his touching the victim's vagina and not the touching of her




                                                                             A-1903-20
                                       11
breasts because defendant was not put on notice of that allegation. The State

agreed with that limitation during the motion hearing.

      The court denied the motions, finding there had been "no denial of

justice." The court reiterated that it did not find defendant's testimony credible

and even if he had not testified, Lori was "very credible." Because defendant

chose to testify, the court explained it was permitted to "rely on his complete

lack of veracity."

      Defendant was sentenced on February 25, 2021.            The court found

aggravating factor nine (need for deterrence), N.J.S.A. 2C:44-1(a)(9), and

mitigating factors seven (no prior delinquency or criminal record), eight

(defendant's conduct resulted from circumstances unlikely to recur), and nine

(defendant unlikely to reoffend), N.J.S.A. 2C:44-1(b)(7), (8), and (9), and was

clearly convinced that the mitigating factors outweighed the aggravating factors.

      The court rejected defendant's request to sentence count one in the third-

degree range. The court noted that it "[did] not find that the mitigating factors

substantially outweigh the aggravating factors" and considering the severity of

the offense, did not find any compelling reasons that demanded a downgrade in

the interests of justice.




                                                                            A-1903-20
                                       12
      Without engaging in a full analysis, the court declined to merge the

criminal sexual contact conviction into the sexual assault conviction, noting that

the criminal sexual contact "is different that penetration or cunnilingus." The

court recognized, however, that both offenses occurred during "one incident."

      Defendant received a five-year term on the second-degree sexual assault,

subject to the eighty-five percent period of parole ineligibility and mandatory

parole supervision under the No Early Release Act, N.J.S.A. 2C:43-7.2.

Defendant was required to comply with the registration requirements imposed

by Megan's Law, N.J.S.A. 2C:7-1 to -23, and placed on parole supervision for

life, N.J.S.A. 2C:43-6.4. Defendant received a concurrent one-year term on the

fourth-degree criminal sexual contact.       Appropriate fines, penalties, and

assessments were applied. This appeal followed.

      Appellant raises the following points for our consideration:

            POINT I

            THE TRIAL COURT'S DECISION IS BASED UPON
            CREDIBILITY FINDINGS NOT SUPPORTED BY
            THE FACTS PRESENTED AT TRIAL.

            POINT II

            THE COURT ERRED BY ALLOWING [J.C.] TO
            TESTIFY AS A FRESH COMPLAINT WITNESS.



                                                                            A-1903-20
                                       13
            POINT III

            DEFENDANT WAS DENIED A FAIR TRIAL BY
            CUMULATIVE ERRORS AND IRREGULARITIES.

            POINT IV

            DEFENDANT'S SENTENCE IS EXCESSIVE.

                                       II.

      We first address defendant's claim that that the trial court's decision is

based upon credibility findings not supported by evidence adduced at trial.

Defendant challenges the court's finding that the victim was credible, and he

was not.

      Our review of a judge's verdict following a bench trial is limited. The

standard is not whether "the verdict was against the weight of the evidence," but

rather "whether there is sufficient credible evidence in the record to support the

judge's determination." State in the Int. of R.V., 280 N.J. Super. 118, 120-21

(App. Div. 1995). We are obliged to "give deference to those findings of the

trial judge which are substantially influenced by [the] opportunity to hear and

see the witnesses and to have the 'feel' of the case, which a reviewing court

cannot enjoy.'" State v. Locurto, 157 N.J. 463, 471 (1999) (quoting State v.

Johnson, 42 N.J. 146, 161 (1964)). "Deference is especially appropriate when

the evidence is largely testimonial and involves questions of credibility."

                                                                            A-1903-20
                                       14
Seidman v. Clifton Sav. Bank, S.L.A., 205 N.J. 150, 169 (2011) (quoting Cesare

v. Cesare, 154 N.J. 394, 411-12 (1998)). "We will set aside a trial court's

findings of fact only when such findings 'are clearly mistaken.'" State v. Dunbar,

229 N.J. 521, 538 (2017) (quoting State v. Hubbard, 222 N.J. 249, 262 (2015)).

      "A trial court's interpretation of the law, however, and the consequences

that that flow from established facts are not entitled to any special deference. A

trial court's legal conclusions are reviewed de novo." Hubbard, 222 N.J. at 263.

      Applying these standards, we discern no basis to disturb the trial court's

factual findings and credibility determinations, which are amply supported by

the credible evidence presented at trial. The court made detailed findings,

including setting forth examples of the testimony it found most significant, and

the aspects of defendant's testimony that were not believable. The fact that much

of defendant's testimony was consistent with the victim's does not undermine

the court's conclusion that his testimony on critical facts was not credible where

it diverged from the victim's. Based on our careful review of the record, we are

convinced that the court's findings "could reasonably have been reached on

sufficient credible evidence present in the record." Johnson, 42 N.J. at 162.

Accordingly, our "task is complete." Ibid. Defendant's attempts to bolster his

credibility, attack the victim's veracity, and attack the trial court's credibility


                                                                             A-1903-20
                                       15
findings lack sufficient merit to warrant further discussion in this opinion. R.

2:11-3(e)(2).

                                        III.

      We next address defendant's argument that the court erred by permitting

J.C. to testify as a fresh complaint witness. He contends that by the time of trial,

"it was evident that the defendant had no intention of denying that certain

intimate contact had taken place on December 30, 2017." Defendant asserts that

based on this admission, there was no need for a fresh complaint witness to

testify. We reject this argument.

      We review a trial court's evidentiary rulings for abuse of discretion, as

"the decision to admit or exclude evidence is one firmly entrusted to the trial

court's discretion." State v. Prall, 231 N.J. 567, 580 (2018) (quoting Est. of

Hanges v. Metro. Prop. & Cas. Ins. Co., 202 N.J. 369, 383-84 (2010)). Trial

judges have broad discretion in ruling on evidentiary questions. State v. Harris,

209 N.J. 431, 439 (2012).       Appellate courts may not substitute their own

judgment for the trial court's absent a "clear error in judgment" so erroneous that

"a manifest denial of justice resulted." State v. Scott, 229 N.J. 469, 479 (2017)

(quoting State v. Perry, 225 N.J. 222, 233 (2016)). We disregard harmless

errors, bur errors capable of causing an unjust result the jury "otherwise might


                                                                              A-1903-20
                                        16
not have reached" require reversal. Prall, 231 N.J. at 581 (quoting State v.

Daniels, 182 N.J. 80, 95 (2004)).

        The fresh complaint doctrine allows "evidence of a victim's complaint of

sexual abuse, otherwise inadmissible as hearsay, to negate the inference that the

victim's initial silence or delay indicates that the charge is fabricated." State v.

R.K., 220 N.J. 444, 455 (2015); see also State v. Hill, 121 N.J. 150, 163 (1990)

(noting that "fresh-complaint evidence serves a narrow purpose . . . [to] allow[]

the State to negate the inference that the victim was not sexually assaulted

because of her silence").      Consistent with that limited purpose, "the fresh

complaint testimony is not to be used 'to corroborate the victim's allegations

concerning the crime.'" R.K., 220 N.J. at 456 (quoting Bethune, 121 N.J. at

146).

        A jury, or a court sitting without a jury, may not consider fresh-complaint

testimony "as substantive evidence of guilt, or as bolstering the credibility of

the victim; it may only be considered for the limited purpose of confirming that

a complaint was made." Ibid. For that reason, the testimony must exclude

details of the assault that the complaint may have conveyed. "Only the facts that

are minimally necessary to identify the subject matter of the complaint should

be admitted." Ibid. Also, given the testimony's "narrow purpose of negating


                                                                              A-1903-20
                                        17
inferences that the victim had failed to complain," a trial court must "assess . . .

whether repeated testimony of the victim's complaint is irrelevant or prejudicial

to the defendant." Hill, 121 N.J. at 169. "[T]o qualify as fresh complaint, the

victim's statements to someone she would ordinarily turn to for support must

have been made within a reasonable time after the alleged assault and must have

been spontaneous and voluntary." Id. at 163.

      Here, after hearing the testimony at the Rule 104 hearing, the trial court

found J.C. to be credible and that J.C., the victim's mother who she lived with,

was obviously a "natural confidante" and is someone that she would turn to for

"sympathy, protection, or advice." The court also found that the fresh complaint

was made within a reasonable time after the alleged sexual assault and was

voluntary and not the product of any coercive questioning. These findings are

amply supported by the record.

      Defendant takes issue with the fact that J.C.'s statement was "tainted"

because detectives showed Lori's statement and the police report to J.C. but at

the same time acknowledges that the tainted portions were not introduced at

trial. Moreover, the court found that J.C. was not shown Lori's statement until

after J.C. disclosed the fresh complaint information to police.




                                                                              A-1903-20
                                        18
      At trial, J.C.'s testimony was limited in scope to Lori's demeanor when

she arrived home after her acupuncture appointment on December 30, and her

statement that defendant sexually assaulted her, massaged her breasts, and

licked her. J.C. followed the prosecutor's instruction that she could not present

any details of their conversation.

      The trial court described the fresh complaint testimony and its limited use:

                   [J.C.], [the victim's mother] also testified as a
            fresh complaint witness. She explained that on
            December 30th her daughter came home sometime in
            the afternoon while she was in the living room watching
            television.

                  [J.C.] testified that [Lori] looked very sad and
            was very quiet when she . . . returned home from her
            appointment and went straight to her bedroom. When
            [Lori] did return to the living room she told her that the
            defendant had sexually assaulted her[.]

                   This [c]ourt has only considered this fresh
            complaint evidence to counter any inference that might
            be drawn that [Lori's] behavior was inconsistent with
            the claim of sexual abuse. It is not considered to bolster
            [Lori's] credibility or prove the underlying truth of
            sexual assault charges. I did find [J.C.] to be a credible
            witness.

      The fresh complaint testimony was properly admitted, appropriately

considered by the trial court, and not used to bolster Lori's credibility. We

discern no abuse of discretion or clear error in judgment.


                                                                            A-1903-20
                                       19
                                          IV.

      Defendant's remaining arguments regarding alleged trial errors lack

sufficient merit to warrant extended discussion. R. 2:11-3(e)(2).

      Defendant contends he was denied a fair trial by cumulative errors and

irregularities, including the prejudicial effect of inadmissible testimony and bias

towards the defendant. Defendant argues: (1) Lori testified contradictorily

through hand motions on the stand from her prior statement to police on

December 31, 2017; (2) the court was biased against him because the court

stated she was "watching" him; (3) the court should not have accused him of

tailoring his testimony to Lori's testimony or allowed this to factor into her

credibility assessments; (4) the court improperly questioned Lori during her

testimony; (5) the court employed a preponderance of the evidence standard

rather than deciding his guilt beyond a reasonable doubt; (6) the trial court

abused discretion in limiting cross-examination of Lori and direct examination

of her girlfriend, E.C.; (7) the State should have been required to secure Lori as

a witness for a longer period of time; and (8) the court abused its discretion by

not treating E.C. as a hostile witness.

      Defendant complains that Lori used certain hand motions during her

testimony and argues that the court's allowance of this constituted an


                                                                             A-1903-20
                                          20
endorsement of Lori's credibility. While Lori was testifying, defense counsel

played a portion of her statement to police. During the statement, Lori stated

defendant massaged her leg and she motioned with her hands towards the front

of her pants. For clarification, Lori agreed that although she motioned toward

the front of her pants, she was not indicating that defendant massaged the front

of her body. In response to an objection, the court explained: "[Lori] had an

opportunity to explain how and why she used the hand motions toward the front,

which she did explain -- so it's not a contradictory statement, this court finds."

Lori was seated when explaining how she was massaged; it would be difficult

to demonstrate while seated how another person massaged the back of their legs.

The court made a common-sense evidentiary ruling and overruled the objection.

This allegation of contradictory testimony or judicial endorsement of a witness's

credibility is unfounded.

      During defendant's cross-examination, the prosecutor objected on two

occasions to defendant looking to his attorney before answering questions. The

court replied, "I'm not going to tell him where to look . . . but I'm watching . . .

and I'm observing the testimony." Observing the defendant's testimony during

a bench trial is hardly improper. Such observations are an important part of

determining a witness's demeanor, which can often influence credibility


                                                                              A-1903-20
                                        21
determinations. See Locurto, 157 N.J. at 474 ("credibility findings . . . are often

influenced by matters such as observations of the character and demeanor of

witnesses"). Neither the court's observations nor its comments evidenced any

bias against defendant.

      Defendant argues the trial court also showed bias towards him while

ruling on his motion for a new trial. He asserts that the court improperly accused

him of generically tailoring his testimony.        We disagree.     The tailoring

accusation was specific to a set of facts that Lori and the defendant testified

about differently. The court found defendant's testimony concerning the way

Lori's pants were removed on December 30 to be "incredible."             The court

explained:

             In an effort to comport with her testimony, yet spin it
             to his favor, defendant seals his lack of veracity.

                    According to defendant he begins to remove
             [Lori's] sweatpants and underwear during massage.
             [Lori] then turns on her left side in an effort to help
             defendant remove her pants.

                  She then tries to grab her sweats with her right
             hand but couldn't reach so he removed the pants and
             underwear and placed them on the table. This doesn't
             make sense.

                   If [Lori] wanted to take her pants off, it defies
             logic that she would put herself in a more difficult
             position to effectuate that result. If she wanted to take

                                                                             A-1903-20
                                       22
            her pants off, she would have taken her pants off. Also,
            if she wanted defendant to touch her, why would she
            stay on her left side touching (sic) away from the
            defendant?

                  What makes sense and what the [c]ourt finds
            credible is the detailed recollection of events testified
            to by [Lori].

      The court did not state that defendant listened to the testimony given by

the other witnesses and crafted his version to accommodate their testimony. The

court essentially stated that defendant's testimony was fashioned to avoid some

of the inconsistencies between his story and Lori's version. Notably, there were

other factors which lent themselves to rejecting defendant's incredible version

of the events. We find no impermissible accusation of generic tailoring.

      Defendant argues the court was biased against him "in the manner the trial

was conducted" because the court posed clarifying questions to Lori on two

occasions about the same topic. While Lori was testifying about the penetrative

act defendant committed against her, the court intervened and asked "How far

did his finger go in? I'm sorry to be so crud[e]." Defendant argues that the

prosecutor was about the ask the question next and without this interruption,

"the information would have been placed into evidence without the unnecessary

intervention of the court, exposing the court's bias."



                                                                           A-1903-20
                                       23
      Judges are authorized to question witnesses. N.J.R.E. 614. A trial judge

errs when her inquiries give the jury the impression that she takes one party's

side or that she believes one version of an event and not another. State v.

Taffaro, 195 N.J. 442, 451 (2008). In determining whether a judge erred in

questioning a witness, we examine the record wholly and consider the impact of

the court's questions. Id. at 454. This was a bench trial. Thus, there was no

risk of influencing a jury.   See State v. Ross, 229 N.J. 389, 408 (2017).

Furthermore, the question was relevant. Sexual penetration is an element of

sexual assault. N.J.S.A. 2C:14-2(c). Digital sexual penetration is defined as

insertion of the finger into the anus or vagina. N.J.S.A. 2C:14-1(a). While the

depth of insertion is not relevant, N.J.S.A. 2C:14-1(c), the question clarified

whether penetration had in fact occurred because at an earlier point, defendant

had testified that he "grazed" Lori's vagina with his hand. We discern no error

or evidence of bias.

      Defendant next argues that the court employed a preponderance of the

evidence standard. He points to the court commenting during sentencing that

Lori's testimony was more likely true than the defendant's testimony. We reject

this argument.    Defendant conflates comparing the relative credibility of

witnesses with determining whether the State proved each element of the


                                                                         A-1903-20
                                     24
offenses beyond a reasonable doubt. Comparing the credibility of witnesses

who give different versions of critical facts is not improper; it is a basic part of

determining the weight to be given to conflicting testimony.

      Defendant argues that counsel wished to explore other issues with Lori

and her girlfriend and the trial court's limiting of that testimony constituted an

abuse of discretion. Essentially, counsel wished to explore more fully whether

Lori consented to the touching of her CV1 spot.

      As part of defendant's motion for a directed verdict or new trial, defense

counsel indicated that he wanted to show Lori a diagram of the CV1 spot in

acupuncture to see if it would change her testimony, thereby impacting her

credibility. As the State explained in response, the defense was allowed "to

challenge the veracity of [Lori] at length. She was actually on the stand for over

two days . . . The victim was clear in her testimony. She did not consent." The

court explained that the proposed line of questioning was irrelevant and that a

proper foundation had been laid that Lori did not consent to the acts defendant

committed against her on December 30. We discern no abuse of discretion.

      Defendant claims the State should have been required to secure Lori as a

witness for the time necessary for her to testify in full. He further claims the

court should not have released Lori to leave New Jersey until her testimony was


                                                                              A-1903-20
                                        25
completed. At the time of trial, Lori resided in Pittsburgh. The State contended

that Lori was available and would have returned if necessary. We discern no

deficiency by the State and no abuse of discretion by the court.

      Defendant further claims the court erred by refusing to treat Lori's

girlfriend, E.C., as a hostile witness. Defendant argues the court abused its

discretion in precluding defense counsel from asking her leading questions

during direct examination. Defendant asserts he should have been permitted to

explore, through the E.C.'s testimony, what was said when Lori went to her

house on December 30, "not for the purposes of hearsay" but "for the purposes

of examining [] her credibility." The State noted that E.C. was not a fresh

complaint witness.     Therefore, any testimony regarding the conversation

between Lori and E.C. was hearsay.

      Our rules of evidence provide that "[t]he court shall exercise reasonable

control over the mode and order of interrogating witnesses . . . ." N.J.R.E. 611.

The rule "is comparable to the broad discretion invested by the common law in

trial judges to control the scope and mode of examination of witnesses, during

both direct and cross-examination." Biunno, Weissbard & Zegas, Current N.J.

Rules of Evidence, cmt. 1 to N.J.R.E. 611 (2021-2022); see e.g., Cestero v.

Ferrara, 110 N.J. Super. 264, 273 (App. Div. 1970), aff'd, 57 N.J. 497 (1971).


                                                                           A-1903-20
                                      26
Such discretion is specifically embedded in Rule 611(c) concerning leading

questions:

              (c) Leading questions. Leading questions should not be
              used on the direct examination of a witness except as
              may be necessary to develop the witness' testimony.
              Ordinarily, leading questions should be permitted on
              cross-examination. When a party calls an adverse party
              or a witness identified with an adverse party, or when a
              witness demonstrates hostility or unresponsiveness,
              interrogation may be by leading questions, subject to
              the discretion of the court.

              [N.J.R.E. 611(c).]

      The court noted that E.C. responded to the defendant's subpoena to appear

and testify at trial. It found that Lori's girlfriend "was not a hostile witness based

on the totality of the factors." The court also found that cross-examination

regarding what Lori told her girlfriend would be used for the truth of its contents

and would be inadmissible hearsay. We agree. E.C.'s answers to defense

counsel's questions were not evasive or non-responsive. Her testimony did not

display the characteristics of a hostile witness. More fundamentally, defense

counsel neither requested the court to declare E.C. a hostile witness, nor

responded to the State's objections on that basis.        We discern no abuse of

discretion.




                                                                                A-1903-20
                                         27
      Finally, defendant argues that cumulative error requires a retrial. Our

Supreme Court has "recognized . . . that even when an individual error or series

of errors does not rise to reversible error, when considered in combination, their

cumulative effect can cast sufficient doubt on a verdict to require reversal."

State v. Jenewicz, 193 N.J. 440, 473 (2008). Considering our analysis of the

issues raised and ruling, defendant's cumulative error argument lacks merit. The

alleged but unsubstantiated cumulative impact does not "cast sufficient doubt on

[the] verdict to require reversal." Ibid.

                                        V.

      Defendant argues that his sentence was excessive, claiming that the record

demonstrated that the mitigating factors substantially outweighed the

aggravating factors, and he should have been sentenced in the third-degree

range. We are unpersuaded.

      Appellate courts review sentencing determinations deferentially. State v.

Fuentes, 217 N.J. 57, 70 (2014). The reviewing court must not substitute its

judgment for that of the sentencing court. Ibid. We affirm a sentence unless:

            (1) the sentencing guidelines were violated; (2) the
            aggravating and mitigating factors found by the
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the


                                                                            A-1903-20
                                       28
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [Ibid. (alteration in original) (quoting State v. Roth, 95
            N.J. 334, 364-65 (1984)).]

      The court found that the mitigating factors slightly outweighed the

aggravating factors. Defendant was sentenced to the bottom of the second-

degree range on the sexual assault count and received a concurrent term on the

sexual contact term. Therefore, the only mechanism to impose a shorter term of

imprisonment would be to downgrade the offense one degree lower for

sentencing purposes pursuant to N.J.S.A. 2C:44-1(f)(2).

      A sentencing downgrade under N.J.S.A. 2C:44-1(f)(2) is appropriate only

if "the court is clearly convinced that the mitigating factors substantially

outweigh the aggravating factors and where the interest of justice demands" the

downgrade. See also State v. Megargel, 143 N.J. 484, 496 (1996); State v. L.V.,

410 N.J. Super. 90, 112-13 (App. Div. 2009). "[T]he court must find that there

are 'compelling' reasons 'in addition to, and separate from,' the mitigating

factors, which require the downgrade in the interest of justice." State v. Locane,

454 N.J. Super. 98, 121 (App. Div. 2018) (quoting State v. Jones, 197 N.J. Super.

604, 607 (App. Div. 1984)); see also Megargel, 143 N.J. at 505; L.V., 410 N.J.

Super. at 112-13. "The interest of justice analysis does not include consideration


                                                                            A-1903-20
                                       29
of defendant's overall character or contributions to the community." Locane,

454 N.J. Super. at 122 (citing State v. Lake, 408 N.J. Super. 313, 328-29 (App.

Div. 2009)).

      "The focus remains on the crime, as the downgrade statute 'is an offense-

oriented provision.'" Id. at 121 (quoting Lake, 408 N.J. Super. at 328). "The

paramount reason we focus on the severity of the crime is to assure the

protection of the public and the deterrence of others. The higher the degree of

the crime, the greater the public need for protection and the more need for

deterrence." Id. at 122 (quoting Megargel, 143 N.J. at 500). In deciding whether

to downgrade an offense, the court should consider the degree of the crime,

whether the surrounding circumstances make the offense similar to one of a

lesser degree, and defendant's characteristics as they relate to the offense.

Megargel, 143 N.J. at 500-01; State v. Rice, 425 N.J. Super. 375, 384 (App. Div.

2012). The severity of the crime is the most important factor. Megargel, 143

N.J. at 500. "Where the crime includes an enhanced penalty, . . . 'trial courts

must exercise extreme caution[]' before ordering a downgrade." Locane, 454

N.J. Super. at 122 (second alteration in original) (quoting Mergergel, 143 N.J.

at 502). See also Cannel, N.J. Criminal Code Annotated, cmt. 10 on N.J.S.A.

2C:44-1 (2021) ("A court should sentence to one degree lower only where the


                                                                          A-1903-20
                                      30
'interest of justice' so requires, and it should be reluctant for crimes so serious

that they carry sentences higher than those normal for the degree of crime."

(citing State v. Mirakaj, 268 N.J. Super. 48 (App. Div. 1993))). The "interests

of justice" did not require sentencing defendant one degree lower.

      Moreover, where the Legislature has provided an enhanced penalty for an

offense, "the downgrade of that offense requires more compelling reasons than

the downgrade of an offense for which the Legislature has not attached an

enhanced penalty." Rice, 425 N.J. Super. at 385 (quoting Megargel, 143 N.J. at

502). A sentencing court should not use its discretion to circumvent the

legislative design. State v. Lopez, 395 N.J. Super. 98, 108-09 (App. Div. 2007).

Sexual assault is a serious crime. The Legislature subjected second-degree

sexual assault to the parole ineligibility and mandatory parole supervision under

NERA, the registration requirements of Megan's Law, N.J.S.A. 2C:7-1 to -23,

and parole supervision for life, N.J.S.A. 2C:43-6.4.

      Here, the judge rejected the defendant's contention that the mitigating

factors substantially outweighed the aggravating factors. The record supports

that finding. We discern no abuse of discretion. The interests of justice did not

demand a sentencing downgrade. Accordingly, sentencing the sexual assault in




                                                                             A-1903-20
                                       31
the second-degree range was appropriate. The sentence is neither manifestly

excessive nor unduly punitive and does not shock the judicial conscience.

                                       VI.

      Finally, we address defendant's argument that the sexual contact

conviction should have been merged into the sexual assault conviction.

      N.J.S.A. 2C:14-2(c)(1) provides:

             c. An actor is guilty of sexual assault if the actor
             commits an act of sexual penetration with another
             person under any one of the following circumstances:

             (1) The actor commits the act using coercion or without
             the victim's affirmative and freely-given permission,
             but the victim does not sustain severe personal injury;

In turn, N.J.S.A. 2C:14-3(b) provides: "An actor is guilty of criminal sexual

contact if he commits an act of sexual contact with the victim under any of the

circumstances set forth in section 2C:14-2(c)(1) through (5)." Only subsection

(c)(1) is relevant to this case.

      "Merger stems from the well-settled principle that 'an accused [who] has

committed only one offense . . . cannot be punished as if for two.'" State v. Cole,

120 N.J. 321, 326 (1990) (alteration in original) (quoting State v. Miller, 108

N.J. 112, 116 (1987)). Merger of convictions ensures that a defendant will avoid




                                                                             A-1903-20
                                       32
"double punishment for a single wrongdoing." State v. Diaz, 144 N.J. 628, 637

(1996).

      New Jersey courts eschew "technisms and inflexibility" when resolving

merger issues. Cole, 120 N.J. at 326. Rather, merger analysis focuses on the

elements of the crime and the Legislature's intent in creating them, and the facts

of each case.   Id. at 327.    The specific elements of the offenses must be

considered in light of N.J.S.A. 2C:1-8(a)(4), which defines when conduct

constitutes more than one offense. Cole, 120 N.J. at 327-28. Thus, courts

consider

            the time and place of each purported violation; whether
            the proof submitted as to one count of the indictment
            would be a necessary ingredient to a conviction under
            another count; whether one act was an integral part of
            a larger scheme or episode; the intent of the accused;
            and the consequences of the criminal standards
            transgressed.

            [State v. Davis, 68 N.J. 69, 81 (1975).]

Thus, merger may be appropriate even where a single course of conduct

constitutes a violation of two different criminal statutes. State v. Miller, 108

N.J. 112, 118 (1987). Our case law "emphasize[s] the importance of considering

the facts and the status of the victim in deciding merger." State v. Adams, 227

N.J. Super. 51, 62 (App. Div. 1988).


                                                                            A-1903-20
                                       33
        During oral argument before this court, the State contended that the act

giving rise to the criminal sexual contact charge was defendant's touching of

Lori's breasts, which occurred prior to the penetrative sexual assault. 2 Defendant

contends that the State did not provide evidence to the grand jury of defendant's

touching of the victim's breast during an incident separate from the sexual

assault incident. The trial court ruled that defendant did not receive adequate

notice of the breast touching as the act of the criminal sexual contact. The State

agreed with that limitation and did not cross-appeal from that ruling.          We

therefore do not consider the touching of the victim's breasts in our merger

analysis.

        Considering the Davis factors, we note that defendant first inserted his

hands under Lori's sweatpants and rubbed near her vagina above her underwear.

Shortly thereafter, during the same incident, defendant removed her sweatpants

and underwear and licked and digitally penetrated her vagina. Penetration was

an element of the sexual assault but not the criminal sexual contact. The initial

touching of the victim's vagina occurred before her sweatpants and underwear

were removed. It satisfied the elements of criminal sexual contact. It did not

satisfy the penetration element of second-degree sexual assault.


2
    The State's brief did not address the merger issue.
                                                                             A-1903-20
                                        34
      In State v. Adams, the court reasoned that the defendant should not be

allowed the free crime of burglary simply because his attack escalated to

attempted aggravated sexual assault. 227 N.J. Super. 51, 62 (App. Div. 1988).

The Adams court recognized, however, that it was "a close question whether the

criminal sexual contact conviction should merge with the attempted aggravated

sexual assault conviction." Id. at 67. The court explained:

            The criminal sexual contact conviction was based upon
            defendant's fondling of the victim's breasts and genital
            area in addition to the physical abuse he inflicted upon
            her. The facts supporting each of these offenses are
            different in this case. Hence, merger of the fourth
            degree criminal sexual contact conviction into the
            second degree attempted aggravated sexual assault
            conviction would not be warranted.

            [Id. at 68.]

      Guided by these principles, we conclude that merger of the criminal sexual

contact conviction into the sexual assault conviction was warranted.        The

controlling facts in Adams are distinguishable. Here, the offenses occurred in a

continuous sequence during a single episode, involved improperly touching the

same body part, and quickly escalated into the sexual assault. Accordingly, we

vacate defendant's sentence on count two and remand for entry of a corrected

judgment of conviction stating that count two is merged into count one and

deleting defendant's sentence and assessments on count two.

                                                                          A-1903-20
                                      35
      Affirmed in part, vacated in part, and remanded.   We do not retain

jurisdiction.




                                                                    A-1903-20
                                   36